                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

STEVEN WAYNE RUSSELL,                           §
                                                §
                                                §
              Plaintiff,                        §
                                                §
v.                                              §   CIVIL ACTION NO. 6:18-CV-00484-TH
                                                §
L. EDWARDS, K. WOODS, FNU                       §
STATHAM, T. RAINEY, FNU MEADOR,                 §
T. PHILLIPS,                                    §
                                                §
              Defendants.                       §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On May 13, 2019, the Magistrate Judge issued

a Report and Recommendation (Doc. No. 11), recommending this action be dismissed without

prejudice for failure to comply with a Court Order and failure to prosecute. Plaintiff

acknowledged receipt of this Report and Recommendation on June 3, 2019. (Doc. No. 12.)

Thereafter, Plaintiff sought an extension of time to file an amended complaint and pay his filing

fee. (Doc. No. 13.) The Court granted Plaintiff an extension until July 18, 2019 to file his

amended complaint and either a trust account statement or pay the $400 filing fee. (Doc. No. 14.)

Plaintiff acknowledged receipt of the Court’s Order on June 21, 2019. (Doc. No. 15.) To date,

Plaintiff has not submitted an amended complaint, a trust account statement, any further

objections to the Magistrate Judge’s Report and Recommendation, or the filing fee. The time

period for Plaintiff to present such objections has past. Therefore, the Court adopts the Report




                                                1
and Recommendation of the United States Magistrate Judge (Doc. No. 11) as the findings of the

Court.

         Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Doc. No. 11)

be ADOPTED and that the above-styled civil action be DISMISSED WITHOUT

PREJUDICE. All pending motions are DENIED as MOOT.

         SIGNED this the 1 day of August, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                                  2
